Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7 line 18, “the one or more predicted gradients for each training cell” seems to refer back to “a predicted gradient for the training cell” in claim 7 line 14. Lack of singular/plural agreement between “predicted gradient” and “predicted gradients” could cause indefiniteness. Claim 7 line 18 could read “the predicted gradient for each training cell” to overcome this objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A computer-implemented method for enabling expedited design of physical components, the method comprising: 
obtaining, by one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual environment is discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and
for each of one or more iterations: 

generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component, wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells: 
inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine learned physics prediction model;
generating, by the one or more computing devices using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and 
determining, by the one or more computing devices, an updated value for the cell based at least in part on the one or more predicted gradients for the cell.

The first limitation of “generating [] updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component, wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells:” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming 
The second limitation of “generating, [] using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the generation of predicted gradients that are calculated by taking the difference between the value of a neighboring cell and the value of a cell under consideration and dividing result by the distance between the center of the two cells, (Specification, [0043] lines 4-6). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it is directed to a mathematical calculation, claiming the generation of a gradient is an abstract idea for being directed to a calculation.
The third limitation of “determining [] an updated value for the cell based at least in part on the one or more predicted gradients for the cell” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the determination of an updated value that is determined by taking the current value in the cell minus the predicted gradient multiplied by the distance between the cell centers multiplied by an under-relation factor, (Specification, [0044] lines 3-5). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it is directed to a mathematical calculation, claiming the determination of an updated value is an abstract idea for being directed to a calculation.


The first three limitations of (1) “obtaining, by one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual environment is discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and” and (2) “for each of one or more iterations: receiving, by the one or more computing devices, data descriptive of a change to the virtual component;”, and (3) “inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine learned physics prediction model;” fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation, generating predicted gradients, and determining updated values are abstract ideas because they are directed to a mathematical relationship, a mathematical calculation, and another mathematical 
In regard to the last limitation of “by one or more computing devices”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing physical components with the design being used for the creation of those physical components, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create a physical component beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “obtaining, by one or more computing devices, physics simulation data that describes a simulation of one or more physical characteristics of a virtual 
The second additional limitation of “for each of one or more iterations: receiving, by the one or more computing devices, data descriptive of a change to the virtual component;” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by receiving the data from a user, (Specification [0084] lines 1-5), but, broadly construed, also includes that such data can be received from memory, (Specification [0051] lines 4-6). Thus, the limitation does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to retrieving information in memory, receiving information from memory is well understood, routine, and conventional.
The third additional limitation of “inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine learned physics prediction model;” is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (ii) - Performing repetitive calculations. The 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comes from a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. What information is obtained does not change the nature of the 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the physics simulation data is descriptive of: stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data is descriptive of stress, strain, an electrical field, a magnetic field, or thermal transfer, does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. What information is obtained does not change the nature of the “obtaining”. Similar to retrieving information in memory, 

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein the one or more neighboring cells comprise each cell that is adjacent to the cell. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, “generating, [] using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and” is an abstract idea because it is directed to a mathematical calculation. Similar to obtaining information about transactions in order to perform an abstract idea, “inputting, by the one or more computing devices, the respective values associated with one or more neighboring cells of the cell into the machine learned physics prediction model” to perform an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the one or more neighboring cells comprise each cell that is adjacent to the cell, does not change the fact that the inputting limitation is a data gathering step nor does it change the fact that generating gradients is a mathematical calculation. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (ii) - Performing repetitive calculations. The Specification describes that this limitation may be performed by inputting the values of neighboring cells according to a specific structure, (Specification [0097] lines 5-8), which indicates the inputting is actually referring to how the value is input into the calculation. Similar to performing repetitive calculations being well understood, routine, and conventional, inputting specific data into a model or mathematical algorithm is well understood, routine, and conventional. Here, the limitation 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, further comprising: 
generating, by the one or more computing devices using a physics simulation engine, a plurality of training example pairs, wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component; 
for each of the training cells: 
inputting, by the one or more computing devices, the respective training values associated with one or more neighboring training cells of the training cell into the machine-learned physics prediction model; 
generating, by the one or more computing devices using the machine- learned physics prediction model, a predicted gradient for the training cell based on the respective training values associated with the one or more neighboring training cells of the training cell; and
evaluating, by the one or more computing devices, a loss function that compares the one or more predicted gradients for each training cell to one or more ground truth gradients associated with the training cell, the one or more ground truth gradients based on the first set of training values and the second set of training values; and 
modifying, by the one or more computing devices, at least one parameter value of the machine-learned physics prediction model based at least in part on the loss function.
The first limitation of “generating [] using a physics simulation engine, a plurality of training example pairs, wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component;” is an abstract idea because it is directed a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming training example pairs that relate a fluid flow field, Specification [0030] line 4, to how it changes with the modification of an object in the fluid flow field, Specification [00109] lines 3-4). Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming training data that are the results of a physics simulation engine is an abstract idea for being directed to the relationship between a flow field and the change in shape of a virtual object within that flow field.
The second limitation of “generating [] using the machine- learned physics prediction model, a predicted gradient for the training cell based on the respective training values associated with the one or more neighboring training cells of the training cell; and” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between 
The third limitation of “evaluating [] a loss function that compares the one or more predicted gradients for each training cell to one or more ground truth gradients associated with the training cell, the one or more ground truth gradients based on the first set of training values and the second set of training values; and” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the evaluation of a loss function that is calculated by taking the difference between one or more predicted gradients and one or more ground truth gradients, (Specification, [0108] lines 1-3). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it is directed to a mathematical calculation, claiming the evaluation of a loss function is an abstract idea for being directed to a calculation.
The fourth limitation “modifying [] at least one parameter value of the machine-learned physics prediction model based at least in part on the loss function” is an abstract idea because it is directed a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and under a broadest reasonable interpretation, this limitation is claiming the modifying a parameter value that represents a mathematical relationship. Similar to 
The first additional limitation of “for each of the training cells: inputting, by the one or more computing devices, the respective training values associated with one or more neighboring training cells of the training cell into the machine-learned physics prediction model;” is insignificant extra solution activity because it is directed to mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating a predicted gradient is an abstract idea because is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, merely inputting information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. 
In regard to the last limitation of “by one or more computing devices”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The first additional limitation does not amount to significantly more because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (ii) - Performing repetitive calculations. Similar to performing repetitive calculations being well understood, routine, and conventional, inputting specific data into a model or mathematical algorithm is well understood, 

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises generating, by the one or more computing devices, the updated physical simulation data on a cell-by-cell basis starting with a first cell that is most upstream in a flow described by the physics simulation data. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). The limitation includes an additional detail that generating is on a cell-by-cell basis starting with a first cell that is most upstream in a flow described by the physics simulation data. This additional detail how the data is generated does not change the fact that the limitation of generating data is directed to a mathematical relationship. Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming the generation of physics simulation data is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises: identifying, by the one or more computing devices, a plurality of boundary cells associated with an updated exterior of the virtual component after the change to the virtual component; associating, by the one or more computing devices, normal information with each of the plurality of boundary cells; identifying, by the one or more computing devices, a plurality of bounded cells that are bounded within the updated exterior of the virtual component after the change to the virtual component; and setting, by the one or more computing devices, the value for each of the plurality of bounded cells equal to zero. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). The limitation includes additional details on steps of the algorithm to generate the mathematical relationship. However, these additional limitations are simply organizing and manipulating information through mathematical correlations in order to generate the mathematical relationship data. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. For example, computing normal vectors and setting cells to 1 or 0 is organizing the identified information through mathematical correlations. This judicial 

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises: defining, by the one or more computing devices, a first region within the virtual environment, wherein the first region contains a first subset of the plurality of cells of the virtual environment; and generating, by the one or more computing devices using the machine-learned physics prediction model, updated physics simulation data for each of the first subset of cells contained in the first region. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). The limitation includes additional details on steps of the algorithm to generate the mathematical relationship. However, these additional limitations are simply organizing and manipulating information through mathematical correlations in order to generate the mathematical relationship data. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlations. A cell itself is a mathematical relationship defining a shape in a Cartesian 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 10, 
wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data further comprises: 
determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region; when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region: 
defining, by the one or more computing devices, a second region within the virtual environment, wherein the second region encompasses the first region, and wherein the second region contains a second subset of the plurality of cells of the virtual environment; and generating, by the one or more computing devices using the machine- learned physics prediction model, updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region.
wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data further comprises:” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). The second limitation of “determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region; when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region:” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) – examples of mental processes, 3rd bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation is directed to conditional logic: in response to a determination, perform an action. The determination here can performed in the human mind because it is simply to determine whether a change to a virtual component has or has not happened. The third limitation of “defining, by the one or more computing devices, a second region within the virtual environment, wherein the second region encompasses the first region, and wherein the second region contains a second subset of the plurality of cells of the virtual environment; and generating, by the one or more computing devices using the machine- learned physics prediction model, updated physics simulation data for, at least, each of the second subset of cells contained in the second region but not contained in the first region” is an 

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, further comprising: for each of the one or more iterations: providing, by the one or more computing devices, a visualization of the virtual environment for display to a user; and wherein receiving, by the one or more computing devices, the data descriptive of the change to the virtual component comprises receiving, by the one or more computing devices, data descriptive of the change to the virtual component made by the user via interaction with the visualization of the virtual environment. This limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional details that the receiving is via an interaction with the 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 12, wherein: the visualization comprises a virtual reality visualization that is visualized by a virtual reality system; and the change to the virtual component is made by the user via interaction with the virtual reality system. This limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional details that the receiving is via an interaction with the visualization in a virtual reality environment does not integrate the judicial 

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computer-implemented method of claim 1, wherein machine- learned physics prediction model comprises: an artificial neural network; a support vector machine; a kernel ridge regression model; a Bayesian ridge regression model; or a random forest model. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, the machine-learned physics prediction model is being claimed through its generation of physics simulation data that is a relationship between a fluid flow field and a virtual object in the flow field. The machine learning algorithm (e.g., neural network, support vector machine, …) used to implement the machine-learned physics prediction model is simply capturing the mathematical relationship in a data-driven manner, which does not change the nature of the 

With respect to claim 15, applying step 1, the preamble of claim 15 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 15 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A computing system, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: 
obtaining physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual is environment discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and for each of one or more iterations: 
receiving data descriptive of a change to the virtual component; and 
generating updated physics simulation data using a machine- learned physics prediction model and based on the change to the virtual component, wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells: 

generating, using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and 
determining an updated value for the cell based at least in part on the one or more predicted gradients for the cell.
The first limitation of “generating updated physics simulation data using a machine- learned physics prediction model and based on the change to the virtual component, wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells:” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming the generation of data that contains the physics relationship between a fluid flow field, (Specification, [0082] line 5), and the change in size or shape of a virtual component in the fluid flow field, (Specification, [0085] line 3). Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming the physics simulation data is an abstract idea for being directed to the relationship between a flow field and the change in shape of a virtual object within that flow field.
The second limitation of “generating, using the machine-learned physics prediction model, one or more predicted gradients for the cell based on the respective values associated with the one or more neighboring cells of the cell; and” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the 
The third limitation of “determining an updated value for the cell based at least in part on the one or more predicted gradients for the cell” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the determination of an updated value that is determined by taking the current value in the cell minus the predicted gradient multiplied by the distance between the cell centers multiplied by an under-relation factor, (Specification, [0044] lines 3-5). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it is directed to a mathematical calculation, claiming the determination of an updated value is an abstract idea for being directed to a calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) “one or more processors; and” and (2) “one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:”, (3) “obtaining physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual is environment discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated 
The first two additional limitations of (1) “one or more processors; and” and (2) “one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:” are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The last three additional limitations of (3) “obtaining physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual is environment discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and for each of one or more iterations:”, and (4) “receiving data descriptive of a change to the virtual component; and”, and (5) “inputting the respective values associated with one or more neighboring cells of the cell into the machine-learned physics prediction model;” fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation, generating predicted gradients, and determining updated values are abstract ideas because 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing physical components with the design being used for the creation of those physical components, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create a physical component beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The third additional limitation of “obtaining physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment, wherein the virtual component is representative of a physical component, the virtual is environment discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment; and for each of one or more iterations:” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification 
The fourth additional limitation of “receiving data descriptive of a change to the virtual component; and” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by receiving the data from a user, (Specification [0084] lines 1-5), but, broadly construed, also includes that such data can be received from memory, (Specification [0051] lines 4-6). Thus, the limitation does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to retrieving information in memory, receiving information from memory is well understood, routine, and conventional.
The fifth additional limitation of “inputting the respective values associated with one or more neighboring cells of the cell into the machine-learned physics prediction model;” is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (ii) - Performing repetitive calculations. The Specification describes that this limitation may be performed by inputting the values of neighboring cells according to a specific structure, (Specification [0097] lines 5-8), which indicates the inputting is actually referring to how the value is input into the calculation. Similar to performing repetitive calculations being well understood, routine, and conventional, inputting specific data into a model or mathematical algorithm is well understood, routine, and conventional.

For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computing system of claim 15, wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comes from a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes what information is obtained from memory to include cells 

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computing system of claim 15, wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining physics simulation data as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory is a plurality of vectors respectively associated with the plurality of cells, but what information is obtained does not change the nature of the “obtaining”. There are no new elements or combination of old elements that change the obtaining into significantly more. Similar to retrieving information in memory, obtaining information 

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The computing system of claim 15, wherein the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. The limitation falls within the category of insignificant extra-solution activity because it is further describing a mere data gathering step. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, generating updated physics simulation is an abstract idea because it is directed to a mathematical relationship. Similar to obtaining information about transactions in order to perform an abstract idea, obtaining information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. The additional limitation that the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component does not change the fact that the limitation is a data gathering step. The limitation is not significantly more because it is considered well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. The Specification describes that this limitation may be performed by obtaining the data from memory, (Specification [0051] lines 4-6). Here, the limitation further describes that information obtained from memory comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component. What information is obtained does not change the nature of the “obtaining”. Similar to retrieving information in memory, obtaining information from memory is well understood, routine, and conventional. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 for patent ineligibility.




With respect to claim 20, applying step 1, the preamble of claim 20 claims a computer readable media so this claim falls within the statutory category of a manufacture. In order to apply to apply step 
The claim recites:
One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
generating, using a physics simulation engine, a plurality of training example pairs, wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component; 
for each of the training cells: 
inputting the respective training values associated with one or more neighboring training cells of the training cell into a machine-learned physics prediction model; and 
generating, using the machine-learned physics prediction model, one or more predicted gradients for the training cell based on the respective training values associated with the one or more neighboring training cells of the training cell; 
evaluating a loss function that compares the one or more predicted gradients for each training cell to one or more ground truth gradients associated with the training cell, the one or more ground truth gradients based on the first set of training values and the second set of training values; and 
modifying at least one parameter value of the machine-learned physics prediction model based at least in part on the loss function.

generating, using a physics simulation engine, a plurality of training example pairs, wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component; ” is an abstract idea because it is directed a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in light of the specification, this limitation is claiming training example pairs that relate a fluid flow field, Specification [0030] line 4, to how it changes with the modification of an object in the fluid flow field, Specification [00109] lines 3-4). Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming training data that are the results of a physics simulation engine is an abstract idea for being directed to the relationship between a flow field and the change in shape of a virtual object within that flow field.
The second limitation of “generating, using the machine-learned physics prediction model, one or more predicted gradients for the training cell based on the respective training values associated with the one or more neighboring training cells of the training cell;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the generation of predicted gradients that are calculated by taking the difference between the value of a neighboring cell and the value of a cell under consideration and dividing result by the distance between the center of the two cells, (Specification, [0043] lines 4-6). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it 
The third limitation of “evaluating a loss function that compares the one or more predicted gradients for each training cell to one or more ground truth gradients associated with the training cell, the one or more ground truth gradients based on the first set of training values and the second set of training values; and ” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) calculating the difference between local and average data values. As drafted and read in light of the specification, this limitation is claiming the evaluation of a loss function that is calculated by taking the difference between one or more predicted gradients and one or more ground truth gradients, (Specification, [0108] lines 1-3). Similar to claiming a calculation that is a difference between local and average data values being an abstract idea because it is directed to a mathematical calculation, claiming the evaluation of a loss function is an abstract idea for being directed to a calculation.
The fourth limitation “modifying at least one parameter value of the machine-learned physics prediction model based at least in part on the loss function” is an abstract idea because it is directed a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and under a broadest reasonable interpretation, this limitation is claiming the modifying a parameter value that represents a mathematical relationship. Similar to claiming the relationship between reaction rate and temperature being an abstract idea because it is directed to a mathematical relationship, claiming a modification to a model parameter that is the result of a physics simulation engine is an abstract idea for being directed to the relationship between a flow field and the change in shape of a virtual object within that flow field.

In regard to the preamble of “One or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing physical components with the design being used for the creation of those physical components, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create a physical component beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

The first additional limitation of “for each of the training cells: inputting the respective training values associated with one or more neighboring training cells of the training cell into a machine-learned physics prediction model; and” does not amount to significantly more because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (ii) - Performing repetitive calculations. Similar to performing repetitive calculations being well understood, routine, and conventional, inputting specific data into a model or mathematical algorithm to perform calculations is well understood, routine, and conventional.	For the foregoing reasons, claim 20 is patent ineligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-10, 12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 2020/0364388 A1 (Umetani)

With respect to claim 1, Umetani teaches A computer-implemented method for enabling expedited design of physical components, the method comprising: obtaining, by one or more computing devices (computing device for performing one or more aspects of the disclosed techniques, [0007] lines 4-5), physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment (parameterization application 230 continuously receives velocity field, [0037] line 2), wherein the virtual component is representative of a physical component, (velocity field surrounds the design object, [0037] lines 5-6), the virtual environment is discretized into a plurality of cells (parameterization application 230 converts b-reps into parameterized model, [0038] lines 1-4; parameterized model is a deformable volumetric grid, [0040] line 8), and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment (volumetric grid is defined by values at corresponding grid points, [0041] lines 13-15); and for each of one or more iterations (parameterization application 230 classifies grids generated at each iteration, [0044] lines 1-2): receiving, by the one or more computing devices, data descriptive of a change to the virtual component (after parameterization of the shape of the design object, parameterization application 230 transmits the data to machine learning application 235, [0055] lines 1-5; note this parameterization and data transfer is descriptive of a change to the design object by receiving the change and deforming the grid, [0036] lines 5-6; [0038] lines 1-4; and [0046] lines 1-15); generating, by the one or more computing devices, updated physics simulation data using a machine-learned physics prediction model and based on the change to the virtual component (machine learning application 235 approximates output parameter vectors associated with a velocity field based on input  parameter vectors including volumetric grid, [0056] lines 1-5), wherein generating the updated physics simulation data comprises, for each of one or more of the plurality of cells: inputting, by the one or 

	With respect to claim 2, Umetani teaches all of the limitations of claim 1, as noted above. Umetani further teaches wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels (Machine learning application 235 approximates output parameter vectors associated with a velocity field and
surface pressure information based on input parameter vectors including shape data, volumetric grid data, and other data received from parameterization application 230, [0056] lines 1-5).

	With respect to claim 3, Umetani teaches all of the limitations of claim 1, as noted above. Umetani further teaches wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells (parameterization application 230 projects corner points and surface points in the direction of the normal vector of these points, [0047] lines 1-3).



With respect to claim 7, Umetani in view of Park teaches all of the limitations of claim 1, as noted above. Umetani further teaches generating, by the one or more computing devices using a physics simulation engine, a plurality of training example pairs (to construct the training dataset for the neural networks, machine learning application 235 automatically generates multiple variations of a few example shapes of objects, [0059] lines 1-4), wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component (deforms the example shape by adding random noise, and then solves Navier-Stokes equation for each randomly generated shape, [0059] lines 14-17); for each of the training cells (simulates the fluid flow on a tetrahedral mesh using the finite element method, [0059] lines 18-20): inputting, by the one or more computing devices, the respective training values associated with one or more neighboring training cells of the training cell into the machine-learned physics prediction model (samples values of velocity at grid points, [0059] lines 20-22); generating, by the one or more computing devices using the machine- learned physics prediction model, a predicted gradient for the training cell based on the respective training values associated with the one or more neighboring training cells of the training cell (stores training data values on volumetric grid, [0059] lines 25-26; then to train a linear regressor 730, estimate weights/gradient to minimize the square error, [0075] lines 1-4); and evaluating, by the one or more computing devices, a loss function that compares the one or more predicted 

With respect to claim 9, Umetani teaches all of the limitations of claim 1, as noted above. Umetani further teaches wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises: identifying, by the one or more computing devices, a plurality of boundary cells associated with an updated exterior of the virtual component after the change to the virtual component (parameterization application 230 classifies cubes of the polycube generated at each iteration of the deformation as corner or surface based on valence number, meaning comparing interior/exterior points on the shape, [0044] lines 1-3 and [0045] lines 1-15); associating, by the one or more computing devices, normal information with each of the plurality of boundary cells (compute normal direction for surface and corner points, [0047] lines 1-6); identifying, by the one or more computing devices, a plurality of bounded cells that are bounded within the updated exterior of the virtual component after the change to the virtual component (shape of design object is defined, [0047] lines 11-14]); and setting, by the one or more computing devices, the value for each of 

With respect to claim 10, Umetani teaches all of the limitations of claim 1, as noted above. Umetani further teaches wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises: defining, by the one or more computing devices, a first region within the virtual environment, wherein the first region contains a first subset of the plurality of cells of the virtual environment; and generating, by the one or more computing devices using the machine-learned physics prediction model, updated physics simulation data for each of the first subset of cells contained in the first region (under broadest reasonable interpretation, first subset is interpreted as receiving at least shape data S, [0056] line 8; which includes corner point positions of the volumetric grid, [0057] lines 7-10; and generating updated physics simulation data for each of the first subset is interpreted as calculating the linear output layer 732, [0074] lines 1-2).

With respect to claim 12, Umetani teaches all of the limitations of claim 1, as noted above. Umetani further teaches further comprising: for each of the one or more iterations: providing, by the one or more computing devices, a visualization of the virtual environment for display to a user (velocity field may be displayed as streamline visualization, [0037] lines 6-9); and wherein receiving, by the one or more computing devices, the data descriptive of the change to the virtual component comprises receiving, by the one or more computing devices, data descriptive of the change to the virtual component made by the user via interaction with the visualization of the virtual environment (user moves pointing device, and in response parameterization application 230 modifies geometry of design object, [0037] lines 19-25).



With respect to claim 15, Umetani teaches a computing system, comprising: one or more processors (a central processing unit (CPU) 102, [0020] line 2); and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising (computer-readable medium including instructions for performing one or more aspects of the disclosed techniques, [0007] lines 1-4): obtaining physics simulation data that describes a simulation of one or more physical characteristics of a virtual component within a virtual environment (parameterization application 230 continuously receives velocity field, [0037] line 2), wherein the virtual component is representative of a physical component (velocity field surrounds the design object, [0037] lines 5-6), the virtual is environment discretized into a plurality of cells, and the physics simulation data comprises a plurality of values respectively associated with the plurality of cells of the virtual environment (volumetric grid is defined by values at corresponding grid points, [0041] lines 13-15); and for each of one or more iterations (parameterization application 230 classifies grids generated at each iteration, [0044] lines 1-2): receiving data descriptive of a change to the virtual component (after parameterization of the shape of the design object, parameterization application 230 transmits the data to machine learning application 235, [0055] lines 1-5; note this parameterization and data transfer is descriptive of a change to the design object by receiving the change and deforming the grid, [0036] lines 5-6; [0038] lines 1-4; and [0046] lines 1-15); and generating updated physics simulation data using a machine learned physics 

With respect to claim 16, Umetani teaches all of the limitations of claim 15, as noted above. Umetani further teaches wherein the virtual environment comprises a three-dimensional virtual environment and the plurality of cells comprises a plurality of three-dimensional voxels (CAD interface includes voxel representations, [0036] lines 2-4 and line 9).

With respect to claim 17, Umetani teaches all of the limitations of claim 15, as noted above. Umetani further teaches wherein the physics simulation data comprises a plurality of vectors respectively associated with the plurality of cells (Machine learning application 235 approximates output parameter vectors associated with a velocity field and surface pressure information based on input 

With respect to claim 18, Umetani teaches all of the limitations of claim 15, as noted above. Umetani further teaches wherein the physics simulation data comprises a fluid flow field that results from simulating a flow of a fluid about the virtual component (parameterization application 230 continuously receives velocity field, [0037] line 2).

With respect to claim 20, Umetani teaches one or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising (computer-readable medium including instructions for performing one or more aspects of the disclosed techniques, as well as a computing device for performing one or more aspects of the disclosed techniques, [0007] lines 2-5): generating, using a physics simulation engine, a plurality of training example pairs (to construct the training dataset for the neural networks, machine learning application 235 automatically generates multiple variations of a few example shapes of objects, [0059] lines 1-4), wherein each training example pair comprises a first set of training values produced by the physics simulation engine for training cells of a training virtual environment that includes a training virtual component and a second set of training values produced by the physics simulation engine for the training cells of the training virtual environment after a change to the training virtual component (deforms the example shape by adding random noise, and then solves Navier-Stokes equation for each randomly generated shape, [0059] lines 14-17); for each of the training cells (simulates the fluid flow on a tetrahedral mesh using the finite element method, [0059] lines 18-20): inputting the respective training values associated with one or more neighboring training cells of the training cell into a machine-learned physics prediction model .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 A1 (Umetani) in view of U.S. Pub. 2020/0065441 (Park)
With respect to claim 5, Umetani teaches all of the limitations of claim 1, as noted above. Umetani does not teach wherein the physics simulation data is descriptive of: stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment.
	However, Park teaches wherein the physics simulation data is descriptive of: stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment, (a structural analysis, and an electromagnetic analysis, [0045] lines 8-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Park because this is use of a known technique to improve similar devices methods in the same way. Umetani is the base reference that teaches applying the prior art technique to perform a fluid dynamics analysis, specifically to compute surface pressure and a velocity field, (Umetani, [0056] lines 1-3). Park discloses a comparable system and method for performing a similar fluid dynamics analysis, but also recognizes that the technique can be applied to compute additional engineering properties such as a structural analysis and an electromagnetic analysis, (Park, [0045] lines 8-9). Given the teachings of Umetani and Park, one of ordinary skill in the art could have applied the known techniques of Umetani to perform a computational fluid analysis, structural analysis, and/or electromagnetic analysis on a turbine blade and the results would have been predictable to one of ordinary skill in the art, (Park, [0045] lines 1-10).


However, Park teaches wherein the one or more neighboring cells comprise each cell that is adjacent to the cell (model for simulating cells adjacent to each other, [0052] lines 1-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Park because this is simple substitution of one known element for another to obtain a predictable result. Umetani is the base reference that teaches all of the limitations except for specific details on how the machine learning algorithm updates the velocity field, as noted above. Rather than starting from a numerical analysis input, Umetani has a fully trained neural network that can simply perform regression after deforming a parameterized volumetric grid to compute the updated velocity field, (Umetani, [0055]; and [0058] lines 17-18). Park teaches that the model does not necessarily need to be for every grid point, but instead can be for predetermined number of cells adjacent to each other, [0052] lines 1-6. One of ordinary skill in the art could have substituted the regression analysis of Umetani, (Umetani, [0055] and [0058]) for the iteration saving analyzer 220 of Park, and the results of this substitution would have given the  predictable results of speeding up any numerical analysis of a design, (Park, [0063]-[0064]).

With respect to claim 19, Umetani teaches all of the limitations of claim 15, as noted above. Umetani does not teach wherein the physics simulation data is descriptive of: stress experienced by the virtual component; strain experienced by the virtual component; an electrical field within the virtual environment; a magnetic field within the virtual environment; or thermal transfer associated with the virtual environment.

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Park because this is use of a known technique to improve similar devices methods in the same way. Umetani is the base reference that teaches applying the prior art technique to perform a fluid dynamics analysis, specifically to compute surface pressure and a velocity field, (Umetani, [0056] lines 1-3). Park discloses a comparable system and method for performing a similar fluid dynamics analysis, but also recognizes that the technique can be applied to compute additional engineering properties such as a structural analysis and an electromagnetic analysis, (Park, [0045] lines 8-9). Given the teachings of Umetani and Park, one of ordinary skill in the art could have applied the known techniques of Umetani to perform a computational fluid analysis, structural analysis, and/or electromagnetic analysis on a turbine blade and the results would have been predictable to one of ordinary skill in the art, (Park, [0045] lines 1-10).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 A1 (Umetani) in view of U.S. Pat. 8,437,990 (Rodriguez)
With respect to claim 8, Umetani teaches all of the limitations of claim 1, as noted above. Umetani does not teach wherein, for each of the one or more iterations, generating, by the one or more computing devices, the updated physics simulation data comprises generating, by the one or more computing devices, the updated physical simulation data on a cell-by-cell basis starting with a first cell that is most upstream in a flow described by the physics simulation data.

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Rodriguez because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system that teaches all of the claimed features except for generating physics simulation data on a cell-by-cell basis starting with cells that are upstream. Rodriguez teaches that computational gains can be realized by performing a viscous simulation for only a portion/strip-area portion along the chord of a wing, (Rodriguez, [col 4 ln 56-67]). A person having skill in the art would have a reasonable expectation of successfully speeding up computation, by only performing analytical simulations for a strip or portion of a wing in the system and method of Umetani by modifying Umetani with the diffusion calculations of Rodriguez, (Rodriguez, [col 4 ln 56-67]). Therefore, it would have been obvious to combine Umetani with Rodriguez to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 A1 (Umetani) in view of U.S. Pat. 8,437,990 (Rodriguez) in further view of U.S. Pat. 6,943,789 (Perry)
With respect to claim 11, Umetani teaches all of the limitations of claim 10, as noted above. Umetani does not, however, Rodriguez teaches wherein, for each of the one or more iterations, generating, by the one or more 
Neither Umetani nor Rodriguez teaches determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region; when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region.
However, Perry teaches determining, by the one or more computing devices, whether an additional change has been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region; when it is determined that an additional change has not been made to the virtual component prior to completion of said generating updated physics simulation data for each of the first subset of cells contained in the first region (during idle-time, which means not during sculpting, the idle processor 110 performs a number of operations, [col 6 ln 58-66]).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Rodriguez because a teaching, suggestion, or motivation in the prior art would have led 
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Rodriguez with Perry because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani in view of Rodriguez discloses a system that teaches all of the claimed features except for generating updated physics simulation data for a second region when a determination has been made that no changes are made to the first region. Perry teaches that in order to accelerate rendering while sculpting, ADFs at various level of detail can be generated, (Perry, [col 4 ln 54]-[col 5 ln 8]). As long as the data is captured in these ADFs, the processor can perform additional rendering and computations such as corrections during idle time, (Perry, [col 6 ln 57]-[col 7 ln 3]). A person having skill in the art would have a reasonable expectation of successfully speeding up computation of editing steps in Umetani (Umetani, [0036] lines 5-6), by only using computing resources for performing analytical simulations for a strip or portion of a wing in the system as in Rodriguez, (Rodriguez, [col 4 ln 56-67]), and then performing the rest of the computations during idle time as taught in Perry (Perry, [col 6 ln 57]-[col 7 ln .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 A1 (Umetani) in view of U.S. Pub. 2013/0187930 (Millman)
With respect to claim 13, Umetani teaches all of the limitations of claim 12, as noted above. Umetani does not teach the visualization comprises a virtual reality visualization that is visualized by a virtual reality system; and the change to the virtual component is made by the user via interaction with the virtual reality system.
However, Millman teaches the visualization comprises a virtual reality visualization that is visualized by a virtual reality system; and the change to the virtual component is made by the user via interaction with the virtual reality system (the simulation system 10 further includes tracking devices 11 may be connected to the one or more network devices 12. Stereoscopic glasses 17 and tracked devices 11 may be worn by a user. Position-tracking devices 13 (e.g. haptic devices etc.) are connected to one or more network devices 12, [0070] lines 1-6; a haptic interface is a device which allows a user to interact with a computer by receiving tactile feedback, [0145] lines 1-3; receives one or more selection inputs with the composite simulation method from one or more haptic devices connected to the network device for virtually moving, pushing, cutting, tearing, creating holes therein, joining, melting or fusing one or more of the plurality of individual component portions of the one or more individual components of the one or more entities entity being simulated, [0223] lines 24-32).
It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Millman because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system that teaches all of the claimed features except for a virtual reality interaction system. Millman 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/D.M./               Examiner, Art Unit 2129


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2129